Case 2:20-cv-08073-DSF-AFM Document 16 Filed 01/27/21 Page 1 of 1 Page ID #:191

                                                                                  JS-6
    1
    2
    3
    4
    5
    6
    7
    8                       UNITED STATES DISTRICT COURT
    9                     CENTRAL DISTRICT OF CALIFORNIA
   10   TAMI KILPATRICK, an individual,         CASE NO. 2:20-cv-08073 DSF (AFMx)

   11               Plaintiff,
                                                ORDER RE: STIPULATION OF
   12        v.                                 DISMISSAL
   13   INSTANT FINANCIAL USA, INC.,
        a Delaware Corporation;
   14   HIRENAMI, a business entity form
        unknown; VIDREACH, a business
   15   entity form unknown; KEVIN
        FROESE, an individual; RYAN
   16   VOLBERG, an individual; and DOES
        1 through 50, inclusive;
   17
                    Defendants.
   18
   19        Pending before the Court is a Stipulation of Dismissal to dismiss this action
   20 with prejudice pursuant to FRCP 41(a)(1). Good cause appearing, the Court
   21 GRANTS the Stipulation of Dismissal. The action is dismissed WITH
   22 PREJUDICE pursuant to FRCP 41(a)(1).
   23        IT IS SO ORDERED.

   24   DATED: January 27, 2021

   25                                        Honorable Dale S. Fischer
                                             UNITED STATES DISTRICT JUDGE
   26
   27
   28
                                                -1-
                                                              2:20-cv-08073 DSF (AFMx)
